Citation Nr: 0726939	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-16 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder with depression, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to June 
1959 and from September 1960 to December 1963.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 decision by the RO.


FINDINGS OF FACT

The veteran's generalized anxiety disorder with depression is 
manifested by symptoms that include sleeping problems, 
nightmares, decreased socialization, a depressed mood, and 
irritability.  He does not exhibit any of the symptoms 
associated with a 70 percent rating, i.e., suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene. 


CONCLUSION OF LAW

The criteria for an increased rating for generalized anxiety 
disorder with depression, currently evaluated as 50 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9400 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's March 2003 claim for 
increase, a VCAA notice letter was sent in March 2003, prior 
to the RO's September 2003 decision.  That letter informed 
the veteran of the evidence necessary to establish an 
increased rating.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain.  
He was notified that he could send evidence showing that his 
service-connected anxiety condition had increased in 
severity. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has previously substantiated the veteran's 
claim by its award of service connection and assignment of a 
rating and effective date.  The issue of effective date is 
not before the Board currently.  As to the present claim for 
an increased rating, the veteran was provided with 
comprehensive rating information in the March 2004 statement 
of the case (SOC).  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.
 
B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of any private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his current claim for increased 
rating during August 2003 and August 2005.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Generalized anxiety disorder with depression is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).  The veteran seeks an initial 
evaluation in excess of 50 percent for service-connected 
generalized anxiety disorder with depression.  He contends 
that the symptoms that he experiences warrant a higher 
rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Generalized anxiety disorder with depression is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).  The rating criteria are found 
in the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2006).  A 50 percent rating is 
warranted if the disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 50 
percent for the veteran's service-connected generalized 
anxiety disorder with depression.

By an April 1990 RO decision, the veteran was initially 
awarded service connection for anxiety, depressive neurosis, 
with an evaluation of 30 percent, effective from August 25, 
1989.  The RO granted an increased rating from 30 percent to 
50 percent for the veteran's service-connected generalized 
anxiety disorder with depression by a March 1999 decision.  
In connection with the veteran's pending claim for increase, 
he was afforded VA psychiatric evaluations in August 2003 and 
August 2005.  The examinations were conducted by Dr. J.C.W. 
II, the same VA psychiatrist who had conducted prior 
examinations of the veteran.   

At the August 2003 VA psychiatric evaluation, the veteran 
reported that he was living with his girlfriend of the past 
20 years.  She had had a right pneumonectomy for cancer and 
was on oxygen continuously.  He had been taking care of her 
for years, and has to take her around as she cannot drive.  
He also does the cooking since she cannot be near a flame 
with her oxygen.  He was spending more time in the house 
monitoring his girlfriend's condition.  With his physical 
disabilities, he could not walk far, and he was only doing a 
little driving.  He had problems with his children, and he 
worried a lot about these situations.  His activities 
consisted primarily of watching movies and television.  He 
was not able to do much physically, and they were having a 
housekeeper come in to do work that they could not do.  The 
veteran reported that he was having more problems with trauma 
about the Vietnam War where he was involved in the rescue of 
people from downed aircraft.  He was having increased post-
traumatic stress disorder (PTSD) symptoms with guilt about 
not being able to save people, and memories of dreadful 
accidents.  He reported that he only goes to bed at about 
8:00 to 9:00 a.m. and gets up at about 3:00 to 4:00 p.m.  He 
had nightmares frequently, and about half of them were war 
related.  He avoids reminders of the war.  He was no longer 
involved in the Vietnam veteran's organization.  He did not 
have visitors because he was unable to get around.  He did 
grocery shopping by holding onto the cart.  He had a silent 
heart attack two months prior, had less energy, and was more 
irritable.


During the August 2003 psychiatric examination, Dr. J.C.W II 
observed that the veteran was seen in a wheelchair.  He 
observed that the veteran was casually dressed, reasonably 
neat in appearance, pleasant, oriented, alert, and co-
operative.  His affect was appropriate with a feeling of 
underlying depression.  His speech was normal in mechanics 
and content reflecting the affect.  Associations were 
coherent and relevant.  Intellectual functioning was 
superficially intact.  The psychiatrist noted that the 
veteran reported he had difficulty sleeping with nightmares, 
but he denied amnesias or sleepwalking.  He has feelings of 
sadness and guilt about the Vietnam tragedies.  He was also 
sad about his children, but realized that nothing could be 
done about that.  He worried a good deal about his 
girlfriend.  He was not suicidal, but he does become 
depressed and tearful.  He continued to gain weight.

Dr. J.C.W. II's diagnosis in August 2003 was made utilizing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was 
generalized anxiety disorder with depression and increasing 
emergence of post-traumatic stress disorder-like symptoms.  
The Axis IV (psychosocial and environmental problems) 
diagnosis was psychosocial stressors were felt to be moderate 
to severe involving the veteran's physical and mental health 
problems, concerns for his girlfriend, and family problems.  
In Axis V (global assessment of functioning), the veteran was 
given a current GAF score of 45.  He noted that the veteran 
was competent to handle his own monies and affairs.    
 
The record shows that the veteran broke a leg in a fall 
during March 2005.  He had been hospitalized and in a nursing 
home.  At the August 2005 VA psychiatric examination, the 
veteran reported that he was unable to do much of anything 
physical anymore.  Because of the fall, he was only getting 
around in a wheelchair.  He only walked short distances with 
a walker.  He also had had two cardiac surgeries since 
October 2003.  A public health nurse comes to assist both him 
and his girlfriend, preparing some food.  He was no longer 
able to drive.  A fellow member from the Masonic Lodge takes 
him shopping.  Vietnam Veterans of America help him with his 
bills.  He still felt guilt and was experiencing nightmares 
about the Vietnam War almost every night.  He had been a 
little irritable, but not suicidal.       
  
At the August 2005 psychiatric examination, Dr. J.C.W. II 
made similar observations as in 2003 about the veteran's 
mental status.  The veteran was seen in a wheelchair.  This 
time it was felt that the veteran's intellectual functioning 
was grossly intact.  He had continued sadness and guilt about 
his Vietnam experiences; and sadness about his condition, his 
girlfriend's condition, and the situation of his children.  
Dr. J.C.W. II diagnosed the veteran with generalized anxiety 
disorder with depression, and that certain PTSD symptoms were 
prominent.  He noted that psychosocial stressors were felt to 
be severe involving the veteran's physical health, his 
girlfriend's physical health, and mental health problems 
associated with his wartime experiences.  A GAF score of 45 
was assigned.        

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."  A GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  
As noted above, the GAF scores of 45 assigned to the veteran 
by Dr. J.C.W. II in August 2003 and August 2005 are 
indicative of serious symptoms which are consistent with the 
current 50 percent disability rating.  GAF scores that 
support ratings of 70 percent ordinarily would be expected to 
be in a lower GAF category, i.e. the above noted 31 to 40 
range indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."     

It appears to the Board that, any difficulty in establishing 
effective work and social relationships has been primarily 
due to the veteran's physical health problems.  The record 
shows that the veteran had not been working because of a back 
problem, and he has diabetes.  In his report of the August 
2003 psychological examination, Dr. J.C.W. II noted that the 
veteran had recently experienced cardiac problems.  In the 
August 2005 report of psychological examination, it was noted 
that the veteran had fallen and broken a leg, and he had had 
two open heart surgeries since October 2003.  Dr. J.C.W. II 
noted that the veteran's psychosocial pressures were felt to 
be severe, including his own physical health, his 
girlfriend's physical health, and the mental health problems 
associated with his wartime experiences.  In August 2003 Dr. 
J.C.W. II noted that the veteran was experiencing an 
increasing emergence of PTSD-like symptoms as his condition 
deteriorated and he had more time on his hands.  In August 
2005 he noted that certain PTSD symptoms were prominent.  
However, the veteran is not service-connected for PTSD. 

Review of the VA psychiatric examinations of August 2003 and 
August 2005 shows that the veteran's anxiety and depressive 
symptoms include sleeping problems, frequent nightmares, 
decreased socialization, a depressed mood, and irritability.  
He did not exhibit any of the symptoms associated with a 70 
percent rating, i.e., suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

It is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6. (2006).  
Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the grant of an 
increased evaluation over the current 50 percent for the 
veteran's service-connected generalized anxiety disorder with 
depression.  Accordingly, the veteran's claim for increase 
must be denied.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.









	(CONTINUED ON NEXT PAGE)


The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his mental condition, and there is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an increased rating for generalized anxiety 
disorder with depression, currently evaluated as 50 percent 
disabling, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


